United States Court of Appeals
                          For the Eighth Circuit
                      ___________________________

                              No. 16-2583
                      ___________________________

                                 Robert Dinkins

                     lllllllllllllllllllll Plaintiff - Appellant

                                         v.

            State of Missouri; Missouri Department of Corrections

                   lllllllllllllllllllll Defendants - Appellees

  Correctional Medical Services; John Does, Medical Doctors; Phillip Lange;
                               Morgan Logan

                          lllllllllllllllllllll Defendants
                                  ____________

                   Appeal from United States District Court
             for the Western District of Missouri - Jefferson City
                               ____________

                          Submitted: March 28, 2017
                           Filed: March 30, 2017
                               [Unpublished]
                               ____________

Before GRUENDER, MURPHY, and BENTON, Circuit Judges.
                         ____________

PER CURIAM.
       Missouri inmate Robert Dinkins appeals the district court’s1 entry of judgment
in favor of defendants following an adverse jury verdict in his civil action. Having
jurisdiction under 28 U.S.C. § 1291, this court affirms, and rejects Dinkins’s claims
as meritless.

      The judgment is affirmed. See 8th Cir. R. 47B.
                     ______________________________




      1
      The Honorable Matt Jeffrey Whitworth, United States Magistrate Judge for
the Western District of Missouri, to whom the case was referred for final disposition
by consent of the parties pursuant to 28 U.S.C. § 636(c).

                                         -2-